Citation Nr: 1500424	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than January 24, 2009, for the award of a 30 percent disability rating for residuals of a left shoulder injury with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Decision Review Officer at the RO in December 2010.  Subsequently, he testified at a personal hearing before a Veterans Law Judge (VLJ) at the RO in January 2012.  Transcripts from the hearings are included in the file.

In a decision dated April 2012, the Board awarded a 30 percent rating for residuals of left shoulder injury, and denied the service connection claims for hearing loss and tinnitus.  The Veteran appealed the denials of service connection to the United States Court of Appeals for Veterans Claims (Court).  A November 2013 Memorandum Decision vacated the Board's April 2012 decision denying service connection for bilateral hearing loss and tinnitus, and remanded the claims for consideration of additional issues.

In a February 2014 letter, the Board informed the Veteran that the VLJ who conducted the January 2012 hearing was no longer employed by the Board and gave him the option of appearing at another hearing before a VLJ.  In November 2014, the Veteran testified at a videoconference hearing before the undersigned VLJ.  A transcript of that hearing is of record.  During the hearing, after receiving instructions pertaining to waivers of RO consideration of evidence, the Veteran waived, on the record, RO consideration of any evidence received after the most recent supplemental statement of the case.  38 C.F.R. § 20.1304.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1995 rating decision established service connection for a left shoulder disability and assigned a 20 percent disability rating; the Veteran did not appeal the decision.

2.  The Veteran filed a claim for an increased rating on or about July 20, 1995.

3.  No increase in residuals of left shoulder injury with degenerative changes became factually ascertainable prior to January 24, 2009.


CONCLUSIONS OF LAW

The criteria for an effective date earlier than January 24, 2009, for the award of a 30 percent rating for residuals of a left shoulder injury with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, the Veteran was sent compliant notice in February 2009, prior to the rating decision on appeal. 

VA also has a duty to assist the Veteran in the development of the claims.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Board initially acknowledges that the Veteran's service treatment records are missing; however, the RO attempted to obtain those records through alternate sources, including requesting in March 1994 that the Veteran submit any such records in his possession.  In any event, service connection has already been established for the left shoulder disability, and the missing service records predate the relevant period by nearly 40 years; thus, they are not relevant to the level of severity of the Veteran's left shoulder disability from 1995 to 2009.  The Veteran's post-service treatment records have been obtained, and while he is in receipt of Social Security disability benefits, the record indicates those benefits are related to  a right ankle disability; there is nothing in the record to suggest they are relevant to the left shoulder disability on appeal.  He has also been afforded VA examinations.  No additional pertinent evidence has been identified by the Veteran, and the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to his left shoulder symptoms and his theory of entitlement to an earlier effective date.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.     The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he should be awarded an earlier effective date for the grant of an 30 percent rating for his left shoulder disability, to include an effective date  as early as September 30, 1993, when service connection became effective.  He contends that his left shoulder disability has been at the same severity, consistent with a 30 percent rating, since that time, and because he had a pending claim for increase prior to January 24, 2009.
 
In general, unless specifically provided otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2014).

With regard to claims for increase, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim." 

A specific claim in the form prescribed by the Secretary must be filed in order      for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim"    or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2014).

A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a) (2014).  The date      of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2014).  Evidence received from a private physician or layperson will also be accepted as a claim when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of    receipt of the claim. 38 C.F.R. § 3.157(b)(2) (2014).

In this case, service connection for residuals of a left shoulder injury with marked degenerative changes was awarded by a June 1995 rating decision.  The Veteran was assigned a 20 percent disability rating, effective September 20, 1993.  Although notified of this rating decision later in July 1995, the Veteran did not appeal the decision, contrary to his recent testimony.

In this regard, in a July 1995 statement, the Veteran requested that the RO "take another look at" lay statements and evidence in his claims file "and see if you can conclude a more favorable rating decision."  He continued that he was aware that "I have impairment limiting motion of my left arm at any degree from the side starting at zero."  While the Veteran contends that statement received should now be interpreted as a Notice of Disagreement with the June 1995 rating decision, the Board disagrees as, in the July 1995 statement, the Veteran did not explicitly express disagreement with or indicate that he wanted appellate review of the June 1995 rating decision.  See 38 C.F.R. § 20.201.  Indeed, the Veteran had already demonstrated actual knowledge of how to appeal a rating decision, as evidenced    by a January 1995 written statement in which he expressly instructed the RO to "consider this [statement] an appeal of your determination of 1/03/95" if a positive decision could not be reached on a claim for service connection.  The Veteran also specifically referenced "an appeal to the denial of my veterans claim..." in December 1994 correspondence to his Congressman.  

Thus, by July 1995, the Veteran had previously demonstrated actual knowledge of how to appeal a rating decision, and the Board finds that absent such a request for appellate review or reference to an appeal in his July 1995 statement, such does not constitute a Notice of Disagreement.  38 C.F.R. § 20.201.  Indeed, neither the Veteran nor his representative challenged the RO's characterization of the statement as a claim for increased rating in correspondence to the congressman dated September 14, 1995.  Moreover, the Veteran made specific reference to      the September 14, 1995 correspondence in a November 1995 statement. 

Nevertheless, the Board finds, consistent with the RO's characterization, that        the July 1995 statement is a claim for increased rating for the left shoulder disability.  38 C.F.R. § 3.155.  As no action was taken on that claim by the RO, despite acknowledgement of receipt of such claim in September 1995, that claim remained pending until such time as a claim for increased rating for the left shoulder disability was adjudicated - in this case, the April 2009 rating decision continuing a 20 percent rating, and the May 2012 rating decision granting the 30 percent rating.  "[A] reasonably raised claim remains pending until there is ... an explicit adjudication of a subsequent 'claim' for the same disability."  Ingram v.     Nicholson, 21 Vet. App. 232, 243 (2007).   

As noted above, effective dates are based on the date a claim is received or the date entitlement arose, whichever is later.  Thus, the question presented is whether the Veteran's left shoulder disability manifested by symptoms sufficient to warrant an increase in his disability to the 30 percent rating prior to January 2009.    

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1,  4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's left shoulder disability has been rated based upon limitation of arm motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The record shows that the Veteran is right-handed, and thus, his left arm/shoulder is considered his minor arm for rating purposes.

Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of minor arm motion at shoulder level or to midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A maximum 30 percent rating is warranted for limitation of the minor arm motion to 25 degrees from the side.  Id.

As stated, the Veteran contends that he is entitled to a higher 30 percent rating for his left shoulder prior to January 24, 2009.  However, notwithstanding the earlier date of claim, the Board finds that the probative evidence of record does not support entitlement to an effective date earlier than January 24, 2009, for the award of an increased 30 percent rating for a left shoulder disability.  

Indeed, there is no medical evidence pertinent to the left shoulder during the period from July 20, 1995, until January 24, 2009.  While there are some VA treatment records dating from 1996 to 2008, those records generally relate to audiology.  Importantly, the Veteran has consistently reported that he did not receive any treatment for his left shoulder.  A March 2009 VA examiner noted the Veteran's report that "[a]fter leaving the military he says he had no care for left shoulder.  No surgeries, no injections ... no current treatment."  A January 2011 VA examiner similarly documented that "[a]fter leaving the military he says he had no care for the left shoulder," except for a report of being prescribed Motrin by VA for pain    in approximately 1995, and current use of pain medication.  Consistent with the January 2011 report, a May 1994 VA examination report also shows that the Veteran did not receive further treatment for his left shoulder after service, but    that medication prescribed by VA for right foot pain helped his left shoulder considerably.  Thus, the Board concludes that there is no medical evidence relating to the left shoulder during the relevant period between the date of claim in July 1995 and the current effective date of January 24, 2009, upon which to factually ascertain any increase in severity.  

Furthermore, the Board also notes that neither the May 1994 VA examination that  is most proximate to the July 1995 claim and/or the effective date of service connection, nor the March 2009 VA examination that is most proximate to the current effective date of January 24, 2009, show findings consistent with a higher 30 percent rating.  During both the May 1994 and March 2009 VA examinations, the Veteran exhibited left arm/shoulder flexion, abduction, internal rotation, and external rotation all to 90 degrees, albeit with the examiner's assistance in March 2009 due to the Veteran's resistance to moving his shoulder during the examination.  Significantly, however, despite the examiner's production of range of motion during the examination and the Veteran's other complaints of giving way, pain, stiffness, and weakness, the March 2009 examiner noted that there were no signs muscle atrophy from non-use.  The Board also observes that even during the most recent January 2011 VA examination, the Veteran did not exhibit limitation of left arm motion to 25 degrees from the side.

Additionally, the various lay statements of record dated in 1994 and 1995 relate to knowledge of the Veteran's left shoulder disability in service and post service in the 1950s, 1970s, and 1980s, years prior to the period on appeal, and do not otherwise support that the Veteran was limited in his left arm/shoulder to 25 degrees from the side in the year prior to July 1995.

The Board has also considered whether a higher 30 percent rating is warranted under any other diagnostic code prior to January 24, 2009.  Given the objective evidence of movement of the left shoulder during May 1994 and March 2009 VA examinations, the joint is clearly not ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Nor is there any competent evidence that he has fibrous union or other impairment of the humerus to warrant a rating in excess of 20 percent.  38 C.F.R.    § 4.71a, Diagnostic Code 5202.

To the extent that the Veteran has asserted an increase in the severity of his left shoulder disability prior to January 24, 2009, or that his symptoms have always been consistent with a 30 percent rating, to include his July 1995 statement that he has "impairment limiting motion of my left arm at any degree from the side starting at zero," his statements are not persuasive.  As a lay person, he is not competent to opine as to precise degrees of impairment, such as limitation of arm motion to 25 degrees, which requires medical training that he is not shown to possess.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, despite the Veteran's July 1995 report of "liv[ing] with an incapacitated left arm for 43 years," the Board finds it significant that even 14 years later, a March 2009 VA examiner found no signs of muscle atrophy from non-use.  In any event, the Board finds the objective evidence of record to be more probative than the Veteran's statements, and in this case, the most proximate evidence to the relevant period does not show objective findings even approaching limitation of the left arm/shoulder to 25 degrees from the side to warrant a higher rating at any time prior to January 24, 2009.  


Again, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  In this case, the most probative evidence indicates that a factually ascertainable increase in left shoulder disability occurred prior to January 24, 2009.  38 C.F.R. § 3.400(o).  Thus, the Board concludes that an effective date earlier than January 24, 2009 for the assignment of a 30 percent rating for the left shoulder disability is not warranted.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than January 24, 2009, for the award of a 30 percent disability rating for residuals of a left shoulder injury with marked degenerative changes, is denied.


REMAND

Concerning the issues of entitlement to service connection for bilateral hearing loss and tinnitus, a January 2013 Memorandum Decision issued by the Court determined a January 2011 VA audiological examination, previously relied upon by the Board to deny those claims, to be inadequate.  Thus, the Board finds that remand is necessary for a new examination.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for his bilateral hearing loss and tinnitus.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  In addition, obtain updated relevant VA treatment records.  

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Then, schedule the Veteran for a VA audiological examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss and tinnitus are causally related to his active duty service, to include noise exposure therein.  In rendering this opinion, the examiner is asked to explain why the current hearing loss and tinnitus are/are not merely a delayed reaction to the prior noise exposure.  A rationale for any opinion expressed should be set forth.

If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the development requested above as well as    any additional development deemed necessary has been completed to the extent possible, the case should again   be reviewed.  If the claims remain denied, then the Veteran and his representative should be furnished with    a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


